           Case 1:21-cv-04885-AJN Document 19 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               7/30/2021



 Don King Productions, Inc., et al.,

                        Plaintiffs,
                                                                     21-cv-4885 (AJN)
                –v–
                                                                          ORDER
 World Boxing Association,

                        Defendant.


ALISON J. NATHAN, District Judge:

       On July 29, 2021, the Defendant filed a motion to dismiss. Dkt. No. 18. Pursuant to

Rule 3.F. of this Court’s Individual Practices in Civil Cases, on or before August 9, 2021, the

Plaintiffs must notify the Court and their adversary in writing whether (1) they intend to file an

amended pleading and when they will do so or (2) they will rely on the pleading being attacked.

The Plaintiffs are on notice that declining to amend their pleadings to timely respond to a fully

briefed argument in the Defendant’s motion to dismiss may well constitute a waiver of the

Plaintiffs’ right to use the amendment process to cure any defects that have been made apparent

by the Defendant’s briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797

F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend

has long been held proper, such as undue delay, bad faith, dilatory motive, and futility”).

       If the Plaintiffs choose to amend, the Defendant may then (a) file an answer; (b) file a

new motion to dismiss; or (c) submit a letter stating that they rely on the initially filed motion to

dismiss.

       Nothing in this Order alters the time to amend, answer, or move provided by the Federal

Rules of Civil Procedure or Local Rules.
          Case 1:21-cv-04885-AJN Document 19 Filed 07/30/21 Page 2 of 2




       The initial pretrial conference scheduled for September 24, 2021, is adjourned pending

disposition of the motion to dismiss.


       SO ORDERED.


Dated: July 30, 2021
       New York, New York



                                            __________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge
